DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
2. The information disclosure statement (IDS) submitted on October 1, 2018 was filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
3. Claims 28, 29, 32 and 34-39 are objected to because of the following informalities:  
Claims 28, 29 (two occurrences), and 39; The claim language recites “rod locking device”. The specification (paragraphs 0046 and 0047) refers to it as a “rod blocking device”. The terms should remain consistent. 
Claims 32, 34 (two occurrences), 37, and 38; “actuator” should read “linear actuator” to avoid antecedent basis issues. 
Claims 35, 36, 37, 38, and 39; “grinding tool” should read “rotating
Claim 39, last line, The claim language recites “activating the rod locking tool to fixate” should read “activating the rod locking device to fixate” to provide proper antecedent basis. 
Appropriate correction is required.
Claim Interpretation
4. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 27, “a positioning element configured to adjust the position of the end stop”. Further, the applicant provides proper corresponding structure in paragraph 0045 of the specification. 
Claim 29, “a control configured to disengage the rod locking device”. Further, the applicant provides proper corresponding structure as the generic “controller” in fig. 1. 
Claim 31, “a control configured to adjust the position of the end stop”. Further, the applicant provides proper corresponding structure as the generic “controller” in fig. 1. 
Claim 32, “a control configured to move a tool center point of the manipulator”. Further, the applicant provides proper corresponding structure as the generic “controller” in fig. 1. 
Claim 33, “a control configured to move a tool center point of the manipulator”. Further, the applicant provides proper corresponding structure as the generic “controller” in fig. 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 26-28, 31 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Whittington et al. (US Patent 5355631), hereinafter, Whittington, in view of Fiedler et al. (EP 2308644), hereinafter, Fiedler.
Regarding claim 26, Whittington teaches an apparatus for robot-supported grinding (fig. 1), the apparatus comprising: 
a manipulator (col. 1, lines 35-39; supporting member 7); 
a linear actuator (fig. 5, cylinder 47; col. 2, lines 61-64); 
a grinding machine (fig. 5, powered tool 40 mounted on mounting plate 35) with a rotating grinding tool (fig. 1, polishing wheel 41), the grinding machine being coupled with the manipulator via the linear actuator (fig. 5, piston of cylinder 47 engages with an angle member 48 mounted onto tool mounting plate 35; col. 2, lines 61-64; Fig 5, the cylinder 47 indirectly couples the supporting member 7 and the grinding machine 40).
Further, Whittington teaches the diameter of the wheel will decrease during the course of its work, but the wheel will maintain the preset force so long as the stroke travel of the wheel is not greater than the limit of vertical movement of the mounting plate. Whittington also teaches a suitable sensor will indicate the need for a wheel replacement or an adjustment of the tool mounting plate (col. 3, lines 18-30).
Whittington does not explicitly teach an end stop that defines a maximum deflection of the linear actuator, wherein a position of the end stop is adjustable.  
an end stop (fig. 10, stop 100) that defines a maximum deflection of the linear actuator (fig. 10, stop 100 defines a maximum deflection of actuator 96), wherein a position of the end stop is adjustable (fig. 10, auxiliary actuator 98 adjusts the position of stop 100).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Whittington to incorporate the teachings of Fiedler to provide a robot-supported grinding apparatus which includes a primary linear actuator to vertically adjust the grinding machine, a stop to restrict the motion of the primary actuator and an auxiliary actuator to adjust the position of the stop. Incorporating an auxiliary actuator and stop into Whittington’s invention would prevent the primary actuator from extending further than necessary. Specifically, the auxiliary actuator acts as a safety precaution to prevent the grinding machine from accidentally extending further than intended and over grinding the workpiece. 
Regarding claim 27, Whittington in view of Fiedler teaches the claimed invention as rejected above in claim 26. Additionally, the same combination of Whittington in view of Fiedler teaches a positioning element configured to adjust the position of the end stop (As mentioned above, “a positioning element” invokes 35 USC 112(f). The applicant provides the corresponding structure of an electric linear actuator, spindle drive or any other positioning element with or without a drive (paragraph 0045 of the applicant’s disclosure). The auxiliary actuator qualifies as a positioning element and is configured to adjust the position of the stop.).  
Regarding claim 28, Whittington in view of Fiedler teaches the claimed invention as rejected above in claim 27. Whittington in view of Fiedler does not teach wherein the positioning element comprises a rod locking device.  
Whittington in view of Fiedler teaches the positioning element is an auxiliary linear actuator.
However, the applicant discloses that rod locking devices are well known in the art (paragraph 0046 of the applicant’s specification). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made a simple substitution of one known positioning element (auxiliary linear actuator) for another (rod locking device) to obtain the predictable result of adjusting the position of the stop. 
Regarding claim 31, Whittington in view of Fiedler teaches the claimed invention as rejected above in claim 26. Whittington in view of Fiedler does not explicitly teach a control configured to adjust the position of the end stop based on a diameter of the rotating grinding tool.  
However, Whittington teaches the diameter of the wheel will decrease during the course of its work, but the wheel will maintain the preset force so long as the stroke travel of the wheel is not greater than the limit of vertical movement of the mounting plate. Whittington also teaches a suitable sensor will indicate the need for a wheel replacement or an adjustment of the tool mounting plate (col. 3, lines 18-30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied Whittington’s teaching of adjusting 
Regarding claim 34, Whittington teaches a method for operating a robot-supported grinding apparatus (fig. 1) that comprises a manipulator (col. 1, lines 35-39; supporting member 7), a linear actuator (fig. 5, cylinder 47; col. 2, lines 61-64) and a grinding machine (fig. 5, powered tool 40 mounted on mounting plate 35) with a rotating grinding tool (fig. 1, polishing wheel 41), the grinding machine being coupled with the manipulator via the linear actuator (fig. 5, piston of cylinder 47 engages with an angle member 48 mounted onto tool mounting plate 35; col. 2, lines 61-64; Fig 5, the cylinder 47 indirectly couples the supporting member 7 and the grinding machine 40).
Further, Whittington teaches the diameter of the wheel will decrease during the course of its work, but the wheel will maintain the preset force so long as the stroke travel of the wheel is not greater than the limit of vertical movement of the mounting plate. Whittington also teaches a suitable sensor will indicate the need for a wheel replacement or an adjustment of the tool mounting plate (col. 3, lines 18-30).
Whittington does not explicitly teach a linear actuator with an adjustable end stop; 
defining a maximum deflection of the linear actuator by the end stop of the actuator; and  7Attorney Ref.: 1059-0013 / FCR029WOUS 
adjusting a position of the end stop of the actuator.  
an adjustable end stop (fig. 10, stop 100);
defining a maximum deflection of the linear actuator by the end stop of the actuator (fig. 10, stop 100 defines a maximum deflection of actuator 96); and  7Attorney Ref.: 1059-0013 / FCR029WOUS 
adjusting a position of the end stop of the actuator (fig. 10, auxiliary actuator 98 adjusts the position of stop 100).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Whittington to incorporate the teachings of Fiedler to provide a method for operating a robot-supported grinding apparatus which includes a primary linear actuator to vertically adjust the grinding machine, a stop to restrict the motion of the primary actuator and an auxiliary actuator to adjust the position of the stop. Incorporating an auxiliary actuator and stop into Whittington’s invention would prevent the primary actuator from extending further than necessary. Specifically, the auxiliary actuator acts as a safety precaution to prevent the grinding machine from accidentally extending further than intended and over grinding the workpiece. 
	Regarding claim 35, Whittington in view of Fiedler teaches the claimed invention and method as rejected above in claim 34. Whittington in view of Fiedler does not explicitly teach wherein the position of the end stop is adjusted based on a size of the grinding tool.  
	However, Whittington teaches the diameter of the wheel will decrease during the course of its work, but the wheel will maintain the preset force so long as the stroke travel of the wheel is not greater than the limit of vertical movement of the mounting plate. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied Whittington’s teaching of adjusting the vertical location of the grinding tool as the wheel diameter decreases to the auxiliary actuator and stop. Specifically, as the grinding wheel diameter decreases, it would have been obvious to reposition both the grinding wheel and the stop via the control circuit. Doing so would allow the wheel to maintain the preset force and would also allow the end stop to continue to function as a safety precaution for the grinding wheel in its new position. 
	Regarding claim 36, Whittington in view of Fiedler teaches the claimed invention and method as rejected above in claim 34. Whittington in view of Fiedler does not explicitly teach wherein the grinding tool is a grinding disc and the position of the end stop is adjusted based on a diameter of the grinding disc.  
However, Whittington teaches the diameter of the wheel will decrease during the course of its work, but the wheel will maintain the preset force so long as the stroke travel of the wheel is not greater than the limit of vertical movement of the mounting plate. Whittington also teaches a suitable sensor will indicate the need for a wheel replacement or an adjustment of the tool mounting plate (col. 3, lines 18-30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied Whittington’s teaching of adjusting the vertical location of the grinding tool as the wheel diameter decreases to the auxiliary actuator and stop. Specifically, as the grinding wheel diameter decreases, it would have been . 
Claims 29, 30, 32, 33, 37, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Whittington in view of Fiedler as applied to claims 26-28, 31, and 34-36 above, and further in view of Naderer et al. (US PGPUB 20140005831), hereinafter, Naderer.
Regarding claim 29, Whittington in view of Fiedler teaches the claimed invention as rejected above in claim 28. Whittington in view of Fiedler does not explicitly teach a control configured to disengage the rod locking device, move a tool center point of the manipulator into a reference position in which the rotating grinding tool contacts a surface, and activate the rod locking device in order to fixate the position of the end stop.  
However, Naderer teaches a robotic manipulator (fig. 1) with a tool attached, wherein the tool is linearly adjustable by cylinder 34. Further, Naderer teaches contacting a surface to be worked upon with a minimum force to avoid jolts in the contact force (paragraph 0005). Naderer also teaches closed-loop controlling the contact force according to a predeterminable force progression when there is contact between the handing apparatus and the surface. Once contact has been recognized, the contact force is increased from the minimum force to a predeterminable required force (paragraph 0009). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Whittington in view of Fiedler to incorporate the teachings of Naderer to provide a robot-supported grinding apparatus which includes a primary linear actuator to vertically adjust the grinding machine, wherein a closed-
Regarding claim 30, Whittington in view of Fiedler teaches the claimed invention as rejected above in claim 27. Whittington in view of Fiedler does not teach wherein the positioning element includes a linear electric drive.  
However, Naderer teaches a robotic manipulator (fig. 1) with a tool attached, wherein the tool is linearly adjustable by cylinder 34. Further, Naderer teaches the cylinder can be a pneumatic cylinder or an electric direct drive (paragraph 0027). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Whittington in view of Fiedler to further incorporate the teachings of Naderer to conduct a simple substitution of one known positioning element (pneumatic cylinder as taught by Whittington in view of Fiedler) for another known positioning element (electric direct drive as taught by Naderer) to obtain the predictable result of adjusting the position of the stop. 
Regarding claim 32, Whittington in view of Fiedler teaches the claimed invention as rejected above in claim 26. Whittington in view of Fiedler does not explicitly teach a control configured to move a tool center point of the manipulator into a reference position in which the rotating grinding tool contacts a surface, and to adjust the position of the end stop such that a current deflection of the actuator equals the maximum deflection defined by the position of the end stop.  
However, Naderer teaches a robotic manipulator (fig. 1) with a tool attached, wherein the tool is linearly adjustable by cylinder 34. Further, Naderer teaches contacting a surface to be worked upon with a minimum force to avoid jolts in the contact force (paragraph 0005). Naderer also teaches closed-loop controlling the contact force according to a predeterminable force progression when there is contact between the handing apparatus and the surface. Once contact has been recognized, the contact force is increased from the minimum force to a predeterminable required force (paragraph 0009). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Whittington in view of Fiedler to incorporate the teachings of Naderer to provide a robot-supported grinding apparatus which includes a primary linear actuator to vertically adjust the grinding machine, wherein a closed-loop control device controls the primary linear actuator and instructs the grinding machine to approach the work surface with a minimum force in order to avoid jolts in the contact force and in order to recognize the precise contact position. Further, it would have been obvious to disengage the auxiliary actuator, position the stop relative to the recognized precise contact position via the closed-loop control device, and then engage the auxiliary actuator. Doing so would avoid jolts in the contact force. Additionally, repositioning the stop with respect to the 
Regarding claim 33, Whittington in view of Fiedler teaches the claimed invention as rejected above in claim 26. Whittington in view of Fiedler does not explicitly teach a control configured to move a tool center point of the manipulator into a reference position in which the rotating grinding tool contacts a surface, and to adjust the position of the end stop in dependency on a current deflection of the actuator.  
However, Naderer teaches a robotic manipulator (fig. 1) with a tool attached, wherein the tool is linearly adjustable by cylinder 34. Further, Naderer teaches contacting a surface to be worked upon with a minimum force to avoid jolts in the contact force (paragraph 0005). Naderer also teaches closed-loop controlling the contact force according to a predeterminable force progression when there is contact between the handing apparatus and the surface. Once contact has been recognized, the contact force is increased from the minimum force to a predeterminable required force (paragraph 0009). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Whittington in view of Fiedler to incorporate the teachings of Naderer to provide a robot-supported grinding apparatus which includes a primary linear actuator to vertically adjust the grinding machine, wherein a closed-loop control device controls the primary linear actuator and instructs the grinding machine to approach the work surface with a minimum force in order to avoid jolts in the contact force and in order to recognize the precise contact position. Further, it would have been obvious to disengage the auxiliary actuator, position the stop relative to the recognized precise contact 
Regarding claim 37, Whittington in view of Fiedler teaches the claimed invention and method as rejected above in claim 34. Whittington in view of Fiedler does not explicitly teach wherein adjusting the position of the end stop comprises: 
moving a tool center point of the manipulator into a reference position in which the grinding tool contacts a surface; and 
adjusting the position of the end stop such that a current deflection of the actuator equals the maximum deflection defined by the position of the end stop.  
However, Naderer teaches a robotic manipulator (fig. 1) with a tool attached, wherein the tool is linearly adjustable by cylinder 34. Further, Naderer teaches contacting a surface to be worked upon with a minimum force to avoid jolts in the contact force (paragraph 0005). Naderer also teaches closed-loop controlling the contact force according to a predeterminable force progression when there is contact between the handing apparatus and the surface. Once contact has been recognized, the contact force is increased from the minimum force to a predeterminable required force (paragraph 0009). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Whittington in view of Fiedler to incorporate the teachings of Naderer to provide a robot-supported grinding apparatus which includes a primary linear actuator to vertically adjust the grinding machine, wherein a closed-
	Regarding claim 38, Whittington in view of Fiedler teaches the claimed invention and method as rejected above in claim 34. Whittington in view of Fiedler does not explicitly teach wherein adjusting the position of the end stop comprises: 
moving a tool center point of the manipulator into a reference position in which the grinding tool contacts a surface; and 
adjust the position of the end stop in dependency on a current deflection of the actuator.  
However, Naderer teaches a robotic manipulator (fig. 1) with a tool attached, wherein the tool is linearly adjustable by cylinder 34. Further, Naderer teaches contacting a surface to be worked upon with a minimum force to avoid jolts in the contact force (paragraph 0005). Naderer also teaches closed-loop controlling the contact force according to a predeterminable force progression when there is contact between the handing apparatus and the surface. Once contact has been recognized, the contact force is increased from the minimum force to a predeterminable required force (paragraph 0009). 

	Regarding claim 39, Whittington in view of Fiedler teaches the claimed invention and method as rejected above in claim 34. Whittington in view of Fiedler does not explicitly teach wherein adjusting the position of the end stop comprises: 
disengaging a rod locking device to enable shifting the position of the end stop; 
moving a tool center point of the manipulator into a reference position in which the grinding tool contacts a surface; and  8Attorney Ref.: 1059-0013 / FCR029WOUS 
activating the rod locking tool to fixate the position of the end stop.
However, Naderer teaches a robotic manipulator (fig. 1) with a tool attached, wherein the tool is linearly adjustable by cylinder 34. Further, Naderer teaches contacting a surface to be worked upon with a minimum force to avoid jolts in the contact force (paragraph 0005). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Whittington in view of Fiedler to incorporate the teachings of Naderer to provide a robot-supported grinding apparatus which includes a primary linear actuator to vertically adjust the grinding machine, wherein a closed-loop control device controls the primary linear actuator and instructs the grinding machine to approach the work surface with a minimum force in order to avoid jolts in the contact force and in order to recognize the precise contact position. Further, it would have been obvious to disengage the auxiliary actuator, position the stop relative to the recognized precise contact position via the closed-loop control device, and then engage the auxiliary actuator. Doing so would avoid jolts in the contact force. Additionally, repositioning the stop with respect to the recognized precise contact position would allow the stop to continue to function as a safety precaution for the grinding wheel in its new position.
	As modified, Whittington in view of Fiedler and further in view of Naderer teaches an auxiliary linear actuator to adjust the position of the end stop, not a rod locking device.  
However, the applicant discloses that rod locking devices are well known in the art (paragraph 0046 of the applicant’s specification). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made a simple substitution of one known . 
Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wolf et al. (US Patent 3353305) teaches a grinding device with a tracing roller 110 (fig. 6)
Kang (US PGPUB 20080161829) teaches a robotic arm with an adjustable proximal positive stop 18 and an adjustable distal positive stop 22 (fig. 3a)
Borin (US Patent 4604835) (from IDS) teaches a grinding apparatus with a linearly adjustable grinding wheel
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172.  The examiner can normally be reached on Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723